ALLOWANCE
Claims 1, 3-8, 10-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, though the prior art US Patent 10,041,844 (Brady) discloses a method comprising:
 	obtaining flow measurement data from a flow meter in an industrial process control system [“A fluid flow rate may be cognitively determined according to a tracer stimulus, injected into the fluid transfer pump system, by one or more IoT sensors” (Col 3, Ln 22)]; 
sending the flow measurement data to a cloud-based environment [“assessing fluid flow rate or thermal energy in a fluid transfer pump system using an array of Internet of Things (IoT) sensors in a cloud computing environment” (Col 3, Ln 17)]; 
comparing the validated flow rate to the flow measurement data to determine a technically audited flow rate [“A comparable accuracy of the proposed method of flow rate detection, as described herein, may be validated against a system with an existing flow meter in place where comparative flow rate values may be established at the various speeds with the operational range of the fluid transfer pump system” (Col 10, Ln 9)]; and 
sending the technically audited flow rate to a distributed control system (DCS) associated with the flow meter [“provide for the detection of anomalous system control and demand events (e.g. detecting short cycling events in boilers) of the measured system with no domain expertise involvement” (Col 3, Ln 63), “Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network” (Col 6, Ln 47)];
Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network” (Col 6, Ln 47)];
US Publication 2008/0270162 (Machacek) teaches performing condition based monitoring (CBM) analysis on the flow measurement data (“The sensor may dynamically determine uncertainty data based on the conditions associated with the sensor sensing the current value or the sensor may provide a static uncertainty value” [0032]); 
performing uncertainty analysis on the CBM data in the cloud-based environment to determine a validated flow rate with an uncertainty value (“Based on the validation information, the sensor may include data associated with the accuracy (uncertainty) of the values sensed by the sensor and the sensor may determine uncertainty values for the currently sensed value based on the data” [0032]);
US Publication 2018/0073904 (Parolini) teaches: 
the virtual twin instance of the flow meter configured with properties the same as the flow meter; and sending the prognostics data of the flow meter to the DCS associated with the flow meter (“controlled at least in part by the operation of a controller 18 configured to implement a virtual flow meter as discussed herein. Though the downhole tool 12 in this example is depicted as being in communication with, and operated based on, the controller 18, it should be appreciated that other pumps or flow control devices may be operated based on the controller 18 in addition to or instead of the downhole tool 12. For example, the controller 18 (or other similarly configured controllers 18 at the site) may control other devices or components that cause the flow of the production fluid 14 between locations at the monitored site” [0017], “controller 18 receives sensor input data and acts as virtual flow meter, generating an estimate of the flow of the production fluid 14 at one or more locations in the monitored site. The flow estimates in the depicted example may be used to generate a control signal 32 used to control the operation of one or more flow controlling devices, such as pumps, valves, and so forth. In the depicted example, the control signal 32 is used to control operation of the downhole tool 12, such as an electrical submersible pump or other pumping device. In this manner, based on the flow estimated by the virtual flow meter implemented on controller 18, the operation of one or more flow controlling devices may be controlled so as to stay within desired production parameters” [0019]); the prior art fails to teach or suggest the further inclusion of:
generating prognostics data of the flow meter in the cloud-based environment by performing prognostics analysis using the CBM data and a virtual twin instance of the flow meter.
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

Regarding claim 8, though the prior art US Patent 10,041,844 (Brady) discloses a system comprising: 
a local environment comprising at least one first processing device [FIG 2, 54B of a processing device]; and 
a cloud-based environment comprising at least one second processing device [FIG 2, 50 and 10 shows cloud-based environment comprising at least one second processing device]; 
wherein the at least one first processing device is configured to: 
A fluid flow rate may be cognitively determined according to a tracer stimulus, injected into the fluid transfer pump system, by one or more IoT sensors” (Col 3, Ln 22)]; and 
send the flow measurement data to the cloud-based environment [“assessing fluid flow rate or thermal energy in a fluid transfer pump system using an array of Internet of Things (IoT) sensors in a cloud computing environment” (Col 3, Ln 17)]; 
wherein the at least one first processing device is further configured to:
compare the validated flow rate to the flow measurement data to determine a technically audited flow rate [“A comparable accuracy of the proposed method of flow rate detection, as described herein, may be validated against a system with an existing flow meter in place where comparative flow rate values may be established at the various speeds with the operational range of the fluid transfer pump system” (Col 10, Ln 9)]; and 
send the technically audited flow rate to a distributed control system (DCS) associated with the flow meter [“provide for the detection of anomalous system control and demand events (e.g. detecting short cycling events in boilers) of the measured system with no domain expertise involvement” (Col 3, Ln 63), “Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network” (Col 6, Ln 47)];
US Publication 2008/0270162 (Machacek) teaches:
perform condition based monitoring (CBM) analysis on the flow measurement data to determine CBM data (“The sensor may dynamically determine uncertainty data based on the conditions associated with the sensor sensing the current value or the sensor may provide a static uncertainty value” [0032]); 
Based on the validation information, the sensor may include data associated with the accuracy (uncertainty) of the values sensed by the sensor and the sensor may determine uncertainty values for the currently sensed value based on the data” [0032]).
US Publication 2018/0073904 (Parolini) teaches: 
the virtual twin instance of the flow meter configured with properties the same as the flow meter; and send the prognostics data of the flow meter to the DCS associated with the flow meter (“controlled at least in part by the operation of a controller 18 configured to implement a virtual flow meter as discussed herein. Though the downhole tool 12 in this example is depicted as being in communication with, and operated based on, the controller 18, it should be appreciated that other pumps or flow control devices may be operated based on the controller 18 in addition to or instead of the downhole tool 12. For example, the controller 18 (or other similarly configured controllers 18 at the site) may control other devices or components that cause the flow of the production fluid 14 between locations at the monitored site” [0017], “controller 18 receives sensor input data and acts as virtual flow meter, generating an estimate of the flow of the production fluid 14 at one or more locations in the monitored site. The flow estimates in the depicted example may be used to generate a control signal 32 used to control the operation of one or more flow controlling devices, such as pumps, valves, and so forth. In the depicted example, the control signal 32 is used to control operation of the downhole tool 12, such as an electrical submersible pump or other pumping device. In this manner, based on the flow estimated by the virtual flow meter implemented on controller 18, the operation of one or more flow controlling devices may be controlled so as to stay within desired production parameters” [0019]); the prior art fails to teach or suggest the further inclusion of:

Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

Regarding claim 14, though the prior art US Patent 10,041,844 (Brady) discloses: 
a non-transitory computer readable medium containing instructions that, when executed by at least one processing device [FIG 2, 54B, non-transitory computer readable medium, processing device], cause the at least one processing device to: 
obtain flow measurement data from a flow meter in an industrial process control system [“A fluid flow rate may be cognitively determined according to a tracer stimulus, injected into the fluid transfer pump system, by one or more IoT sensors” (Col 3, Ln 22)]; 
send the flow measurement data to a cloud-based environment [“assessing fluid flow rate or thermal energy in a fluid transfer pump system using an array of Internet of Things (IoT) sensors in a cloud computing environment” (Col 3, Ln 17)]; 
compare the validated flow rate to the flow measurement data to determine a technically audited flow rate [“A comparable accuracy of the proposed method of flow rate detection, as described herein, may be validated against a system with an existing flow meter in place where comparative flow rate values may be established at the various speeds with the operational range of the fluid transfer pump system” (Col 10, Ln 9)]; and 
send the technically audited flow rate to a distributed control system (DCS) associated with the flow meter [“provide for the detection of anomalous system control and demand events (e.g. detecting short cycling events in boilers) of the measured system with no domain expertise involvement” (Col 3, Ln 63), “Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network” (Col 6, Ln 47)];
in the cloud-based environment (“Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network” (Col 6, Ln 47)];
US Publication 2008/0270162 (Machacek) teaches performing condition based monitoring (CBM) analysis on the flow measurement data to determine CBM data (“The sensor may dynamically determine uncertainty data based on the conditions associated with the sensor sensing the current value or the sensor may provide a static uncertainty value” [0032]); 
performing uncertainty analysis on the CBM data in the cloud-based environment to determine a validated flow rate with an uncertainty value (“Based on the validation information, the sensor may include data associated with the accuracy (uncertainty) of the values sensed by the sensor and the sensor may determine uncertainty values for the currently sensed value based on the data” [0032]);
US Publication 2018/0073904 (Parolini) teaches: 
the virtual twin instance of the flow meter configured with properties the same as the flow meter; and send the prognostics data of the flow meter to the DCS associated with the flow meter (“controlled at least in part by the operation of a controller 18 configured to implement a virtual flow meter as discussed herein. Though the downhole tool 12 in this example is depicted as being in communication with, and operated based on, the controller 18, it should be appreciated that other pumps or flow control devices may be operated based on the controller 18 in addition to or instead of the downhole tool 12. For example, the controller 18 (or other similarly configured controllers 18 at the site) may control other devices or components that cause the flow of the production fluid 14 between locations at the monitored site” [0017], “controller 18 receives sensor input data and acts as virtual flow meter, generating an estimate of the flow of the production fluid 14 at one or more locations in the monitored site. The flow estimates in the depicted example may be used to generate a control signal 32 used to control the operation of one or more flow controlling devices, such as pumps, valves, and so forth. In the depicted example, the control signal 32 is used to control operation of the downhole tool 12, such as an electrical submersible pump or other pumping device. In this manner, based on the flow estimated by the virtual flow meter implemented on controller 18, the operation of one or more flow controlling devices may be controlled so as to stay within desired production parameters” [0019]); the prior art fails to teach or suggest the further inclusion of:
generate prognostics data of the flow meter in the cloud-based environment by performing prognostics analysis using the CBM data and a virtual twin instance of the flow meter.
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
	Each remaining claims depends upon independent claims 1, 8 and 14 and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857